DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on March 3, 2021. 
Claims 1, 4, 10, and 12 have been amended. 
Claim 7 has been canceled. 
Claims 1-6, and 8-12 are still pending. 
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 12, Applicant argues fails to disclose “each scintillator element of the plurality of scintillator elements that are arranged as the trenches includes an opening that is opened toward the common point in which the X-ray source is arrangeable” since Zahavi does include a scintillator element with an opening facing upward in the figure. On Pg. 11, lines 13-15, Zahavi discloses that the parts of the detector array need not be orientated in this way with respect to gravity.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scintillator element facing upward) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 1, the x-ray source is recited passively, and the claim is directed to an X-ray detector. In response to applicant's argument that Zahavi fails to disclose an opening that is opening upward toward the common point which the X-ray source is arrangeable, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Objections
Claim 4 objected to because of the following informalities:  
Regarding claim 4, “are provided with different inclination of their first surface” should be changed to “are provided with a different inclination of their first surface” in order to correct a minor informality. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 10, and 12, the claims recite the limitation “wherein each scintillator element of the plurality of scintillator elements that are arranged as the trenches includes an opening that is opened toward the common point in which the X-ray source is arrangeable”. The claimed subject matter is not adequately described in the specification. In [0059] of Applicant’s specification, the plurality of scintillator elements arranged as trenches separated from each other by wall elements in a grating structure, and the grating structure has an opening angle. The specification fails to adequately describe that the plurality of scintillator elements include an opening, and fails to adequately describe an opening. Claims 2-6, 9, and 11 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 1-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zahavi (WO 03/096070) in view of Beekman (U.S. 2009/0266992).
Regarding claim 1:
Zahavi discloses an X-ray detector comprising: 
a scintillator (Fig. 1, 102) arrangement in a first layer (Fig. 1, scintillator 102 in a first layer), wherein the scintillator (Fig. 1, 102) arrangement comprises a structured scintillator (Fig. 1, 102) with a plurality of scintillator elements (Fig. 1, 102) arranged as trenches separated from each other by wall elements (Fig. 1, walls 104 separate scintillators) in a grating structure (Fig. 1, 104), wherein the trenches (Fig. 1, trenches created by 104) are configured to receive X-ray radiation from one side and emit visible light on a second side (Pg. 8, lines 29-34, radiation is converted to visible light photons), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches created by 104) are arranged to focus on a common point (Pg. 8, lines 29-34, detector absorbs incoming X-ray radiation), wherein each scintillator element of the plurality of scintillator elements (Fig. 1, 104) that are arranged as trenches (Fig. 1, trenches created by 104) includes an opening (Fig. 1, trenches created by 104 have an opening ) that is opened toward (Pg. 12, lines, 14-16, X-rays strike the detector) the common point in which the X-ray source is arrangeable (Pg. 12, lines, 14-16, X-rays strike the detector which means that the openings face the where the X-rays are coming from);
 an optical guide arrangement (Fig. 1, 106) in a second layer (Fig. 1, 106 in a second layer), wherein the optical guide arrangement (Fig. 1, 106) comprises a light guiding plate (Pg. 9, lines 6-29, light guides) which comprises a plurality of light guide elements (Pg. 9, lines 6-29, light guides) arranged to extend between a first surface (Fig. 1, 106 has a top surface) of the light 
a light-sensitive sensor (Fig. 1, 108) arrangement in a third layer (Fig. 1, 108 arranged in a third layer), wherein the light-sensitive sensor arrangement (Fig. 1, 108) comprises a plurality of sensor elements (Fig. 1, 108) that detect light generated by the scintillator elements;
 wherein the second layer (Fig. 1, layer where 106 is located) is provided between the first (Fig. 1, layer where 102 and 104 are located) and the third layer (Fig. 1, layer where 108 is located).
However, Zahavi fails to disclose wherein the scintillating elements are arranged to focus on a common point in which an X-ray source is arrangeable.
Beekman teaches wherein the scintillating elements (Fig. 4a-4b, 2) are arranged to focus on a common point in which an X-ray source (Fig. 4a, focus of source 22) is arrangeable.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the second surface is arranged as a plane surface (Beekman; Fig. 4a, bottom surface of 14 is flat) and the first surface is configured as a concave surface (Beekman; Fig. 4a, top surface of 14 is concave).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the light guide taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 2, wherein the first surface is arranged to be aligned to a focus (Beekman; Fig. 4a, light guide 14 aligned with source 22). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein a plurality of plate segments (Beekman; Fig. 4a, light guide 14) is provided with different inclination of their first surface in relation to their second surface (Beekman; Fig. 4a, light guide 14 has a surface with a different incline based on location).

Regarding claim 5:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the light guide elements (Zahavi; Pg. lines 6-29, light guides) are provided as optical fibers configured to guide and transmit light between their ends (Zahavi; Pg. lines 6-29, light guides transmit light photons); 
wherein the optical fibers provide total reflection along their outer boundaries for light rays guided from the first to the second surface within the fiber (Zahavi; Pg. lines 6-29, light guides reflect the light traveling within).
Regarding claim 6:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 5, wherein the optical fibers extend from the first surface to the second surface (Zahavi; Fig. 1, 106 extends from a top surface to a bottom surface). 
Regarding claim 8:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the scintillator elements (Zahavi; Fig. 1, 102) are linear in direction from the first surface (Zahavi; Fig. 1, 102 having a top surface) of the scintillator arrangement to the second surface of the scintillator arrangement (Zahavi; Fig. 1, 102 having a bottom surface).
Regarding claim 9:

Regarding claim 10:
Zahavi discloses an X-ray imaging system comprising:
an X-ray detector that comprises: 
a scintillator (Fig. 1, 102) arrangement in a first layer (Fig. 1, scintillator 102 in a first layer), wherein the scintillator (Fig. 1, 102) arrangement comprises a structured scintillator (Fig. 1, 102) with a plurality of scintillator elements (Fig. 1, 102) arranged as trenches separated from each other by wall elements (Fig. 1, walls 104 separate scintillators) in a grating structure (Fig. 1, 104), wherein the trenches (Fig. 1, trenches created by 104) are configured to receive X-ray radiation from one side and emit visible light on a second side (Pg. 8, lines 29-34, radiation is converted to visible light photons), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches created by 104) are arranged to focus on a common point (Pg. 8, lines 29-34, detector absorbs incoming X-ray radiation), wherein each scintillator element of the plurality of scintillator elements (Fig. 1, 104) that are arranged as trenches (Fig. 1, trenches created by 104) includes an opening (Fig. 1, trenches created by 104 have an opening ) that is opened toward (Pg. 12, lines, 14-16, X-rays strike the detector) the common point in which the X-ray source is arrangeable (Pg. 12, lines, 14-16, X-rays strike the detector which means that the openings face the where the X-rays are coming from);
 an optical guide arrangement (Fig. 1, 106) in a second layer (Fig. 1, 106 in a second layer), wherein the optical guide arrangement (Fig. 1, 106) comprises a light guiding plate (Pg. 9, 
a light-sensitive sensor (Fig. 1, 108) arrangement in a third layer (Fig. 1, 108 arranged in a third layer), wherein the light-sensitive sensor arrangement (Fig. 1, 108) comprises a plurality of sensor elements (Fig. 1, 108) that detect light generated by the scintillator elements;
 wherein the second layer (Fig. 1, layer where 106 is located) is provided between the first (Fig. 1, layer where 102 and 104 are located) and the third layer (Fig. 1, layer where 108 is located).
However, Zahavi fails to disclose an X-ray source; and wherein the scintillating elements are arranged to focus on a common point in which an X-ray source is arrangeable; wherein the X-ray source is configured to generate X-ray radiation that is detectable by the X-ray detector.
Beekman teaches an X-ray source (Fig. 4a, 22); and 
wherein the scintillating elements (Fig. 4a-4b, 2) are arranged to focus on a common point in which an X-ray source (Fig. 4a, focus of source 22) is arrangeable; 

 It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Zahavi and Beekman discloses the X-ray imaging system according to claim 10, wherein a focal spot of the X-ray source is arranged in the focus of the light guiding plate (Beekman; Fig. 4a, source 22 aligned with light guide 14).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
Zahavi discloses a method for detecting X-ray radiation for medical X-ray imaging, comprising:
receiving X-ray radiation on a first side in a scintillator arrangement (Pg. 8, lines 29-34, scintillator is exposed by X-ray) in a first layer (Fig. 1, scintillator 102 located in a first layer) having a structured scintillator (Fig. 1, scintillator 102) with a plurality of scintillator elements (Fig. 1, scintillator 102) arranged as trenches separated from each other by wall elements in a grating structure (Fig. 1, scintillator 102 separated by 104), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches created by 104) are 
emitting the visible light by the scintillator arrangement on a second side  (Pg. 8, lines 29-34, X-rays converted to light photons); 
receiving and guiding the visible light (Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) from a first surface of an optical guide (Fig. 1, 106) arrangement configured for entry of light generated by the scintillator to a second surface (Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) configured for exit of the light towards Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) light sensitive sensor (Fig. 1, 108), wherein the first surface and the second surface are provided at least partly inclined relative to each other (Fig. 1, top and bottom surface of light guide 14 are inclined); and 
detecting the light generated by the scintillator elements by a light- sensitive sensor arrangement (Pg. 9, lines 6-14, light detected by photodiodes).
However, Zahavi fails to disclose wherein the scintillating elements are arranged to focus on a common point in which an X-ray source is arrangeable.
Beekman teaches wherein the scintillating elements (Fig. 4a-4b, 2) are arranged to focus on a common point in which an X-ray source (Fig. 4a, focus of source 22) is arrangeable.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegel (U.S. 2008/0073542)- Radiation detector with a scintillator array and light guides.
Matsuda (U.S. 2011/0255658)- Radiation detector comprising multiples scintillators and light guides. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884